Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Introduction


1.	This communication is in response to the Applicants' communication dated August 12, 2022. Claims 2, 9, 14 and 19-20 were canceled. Claims 1, 3-8, 10-13 and 15-18 of the application are pending.

Examiner’s Amendment

2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this examiner's amendment was given in a telephone interview with Mr. Mark Alleman on August 9, 2022.  

3.1	The application has been amended as follows:
In the claims:
In claim 
In claim 12, Line 8, “the first one or more differential equations” 
has been changed to 
-- the one or more first differential equations--.

Reasons for Allowance



4.	Claims 1, 3-8, 10-13 and 15-18 of the application are allowed over prior art of record.


5.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:
The closest prior art of record shows:

 (1) lumped circuit model that represents the linear elements of the quantum  processing circuit and produces the linear response function of the quantum  processing circuit; the quantum circuit analysis computes the operating parameters by executing a quantum simulation algorithm; the quantum circuit analysis may import numerical data from the electromagnetic structure solver and fit the numerical data to generate a fitted linear response function; the quantum circuit analysis may determine the circuit parameters for the equivalent linear circuit and construct a circuit model (e.g., a Hamiltonian) for the equivalent linear circuit and the nonlinear components of the quantum  processing circuit; the process may model three or more quantum energy levels (e.g., of a qubit device or another type of nonlinear circuit element) to obtain more accurate representation of the quantum  processing circuit; the process may efficiently combine a classical electromagnetic solver (for linear components) and quantum mechanical analysis (for nonlinear components); a nonlinear component of the quantum information processing circuit can initially be modeled by a first linear component model; using the first linear component model, Maxwell's equations can be solved by a finite element electromagnetic structure solver, to obtain a first eigen frequency for the quantum processing circuit; the quantum information processing circuit can include a qubit device, and composite circuit model can be solved to include three or more quantum energy levels of the qubit device (Rigetti et al., WIPO WP 2017/078731 A1); 
(2) a system for quantum computing device modeling and design; the modeling component models an element of a quantum computing device as an electromagnetic circuit element to generate electromagnetic circuit data for the quantum computing device; the simulation component simulates the quantum computing device using the electromagnetic circuit data to generate response function data indicative of a response function for the quantum computing device; a Hamiltonian is constructed based on the response function; the modeling component generates connection data using information associated with a connection between the first quantum device element and a second quantum device element of the quantum computing device; the modeling component generates the electromagnetic circuit data for the quantum computing device based on the connection data; the simulation component generates Hamiltonian data based on the response function data, indicating information associated with energy of the quantum computing device; the design component generates design data indicative of a layout for the quantum computing device based on the Hamiltonian data; the model of the quantum computing device is generated by the simulator; the simulator is a static field simulator that performs one or more electromagnetic field simulations associated with the quantum computing device; the model of the quantum computing device can be a two-dimensional model or a three-dimensional model; parameter data and/or design data are generated by the quantum computing device design tool (e.g., the modeling component and/or the simulation component (Paik et al., U.S. Patent Application Publication 2019/0236218 A1); 
(3) a robotic surface cleaning device including one or more autonomous or semi-autonomous robotic devices having communication, mobility, actuation and/or processing elements; the cleaning device has rotating assembly that includes a plate with attached components such as, one or more cleaning apparatuses, a vacuum motor and a debris container, and at least a portion of a mechanism for rotating the plate; a user may specify that the direction of rotation of the plate be reversed after every 50 rotations in one direction; the user uses a graphical user interface (GUI) of an application of a communication device paired with the processor of the robotic surface cleaning device to provide user inputs; electrical power may continuously flow to electrical components mounted to the plate of the rotating assembly; mapping or path planning method may be used to localize the robotic surface cleaning device; the processor uses quantum modeling; the processor models the motion of the robotic surface cleaning device using a Hamiltonian dynamical system; the processor incorporates stochastic behaviour by modeling the dynamics of the robotic surface cleaning device using Langevin dynamics, which models friction forces and perturbation to the system, instead of Hamiltonian dynamics; partial differential equations for evolving the probability density function over time are solved by the processor of the robotic surface cleaning device using finite difference and/or finite element methods; numerical approximation has two components, discretization in space and in time; the finite difference method relies on discretizing a function on a uniform grid; derivatives are then approximated by difference equations; in some embodiments, the processor uses finite element methods (FEM) to numerically approximate partial differential equations; the method involves constructing a mesh or triangulation of the domain (Ebrahimi Afrouzi et al., U.S. Patent Application Publication 2020/0069134 A1).

None of these references taken either alone or in combination with the prior art of record discloses a computing device, specifically including: 
(Claims 1) “generate a second discretized model of a focus region of the quantum computing device model, wherein:
the second discretized model divides the focus region into a second plurality of cells; and
the focus region is bounded at least in part by the estimated boundary indicated in the first discretized model for a quantum computing device component of the plurality of quantum computing device components; and
solve one or more second differential equations discretized with the second discretized model, thereby solving the one or more first differential equations and the one or more second differential equations more efficiently using different discretization levels for quantum computing device components formed from the different respective materials as compared to using a same discretization level”, in combination with remaining elements of the claim.
 
None of these references taken either alone or in combination with the prior art of record discloses a method for use with a computing device, specifically including: 
(Claims 13) “generating a second discretized model of a focus region of the quantum computing device model, wherein:
the second discretized model divides the focus region into a second plurality of cells; and
the focus region is bounded at least in part by the estimated boundary indicated in the first discretized model for a quantum computing device component of the plurality of quantum computing device components; and
solving one or more second differential equations discretized with the second discretized model, thereby solving the one or more first differential equations and the one or more second differential equations more efficiently using different discretization levels for quantum computing device components formed from the different respective materials as compared to using a same discretization level”, in combination with remaining elements of the claim.
 
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717.  The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2148
	August 28, 2022